                                                              50C NC
                   UNITED STATES DISTRICT COURT	.0
                                                   	
              FOR THE WESTERN DISTRICT OF WISCONSIN
                                                     VII?: Ai: 2	S: 30

ALBERT ESWARDS,                                      JLEP,H
          Petitioner,


     v,	                            Case # 17-cv-114-jdp


MAIETHEW MARSKE,
           Respondent.



                         NOTICE OF APPEAL


     Notice is hereby given that Albert Edwards, Petitioner in the

above named case hereby appeal to the United States Court of Appeals

for the Seventh Circuit from the final judgment entered in this
action on March 29, 2019, when the district court denied Petitioner's

2241 petition for writ of habeas corpus.




Date: April	2019                             algae &44-1-64444-
                                            ALBERT EDWARDS, P:Sti:

                                            Petitioner
